internal_revenue_service number release date index number ---------------------- ------------------------------- --------------------------------- ----------------------------- ------------------------------- in re --------------------------------- ----------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------ telephone number ---------------------- refer reply to ccita plr-153481-12 date date taxpayer b state2 state year year year year date date date date business_premises state_agency -------------------------------- -------------------------- ----------------------- -------------- ---------- ------- ------- ------- ------- -------------------------- ----------------------- --------------------------- ---------------------------- ----------------------------- --------------------------- ------------------------------------------------- plr-153481-12 x y dear ---------------- ---------------- -------------- this letter responds to your private_letter_ruling request requesting the following rulings taxpayer does not include in gross_income under sec_61 of the internal_revenue_code the relocation payments and additional payments it receives from state_agency under title ii of the uniform relocation assistance and real_property acquisitions policies act pub_l_no as amended by the uniform relocation act amendments of title iv of pub_l_no act u s c taxpayer may not deduct the relocation and related expenses under sec_162 to the extent of the amount of the relocation payments and additional payments and taxpayer may not assign any basis under sec_1012 to any substitute property acquired to replace non-movable equipment and leasehold improvements to the extent that such costs do not exceed the relocation payments and additional payments facts taxpayer is organized as a limited_partnership under the laws of state2 taxpayer is engaged in b and uses the accrual_method of accounting taxpayer has leased the business_premises since year and extended its lease on date taxpayer maintains locations in state and other states on date state_agency informed the landlord that it intended to exercise its rights of eminent_domain with respect to the business_premises and real_property improvements on date taxpayer and state_agency executed a memorandum of agreement moa for the reimbursement of taxpayer’s anticipated costs to relocate from business_premises the moa requires taxpayer to remove all business operations from business_premises no later than date under the moa the parties agreed to relocation payments of dollar_figurex for the costs of moving and reinstalling specific pieces of machinery and equipment the moa also provides that taxpayer will receive additional payments for all other business relocation costs not included in the relocation payments taxpayer anticipates that the additional payments will be approximately dollar_figurey plr-153481-12 taxpayer incurred relocation expenses in year and year for replacement site location selection business property appraisal equipment purchases and relocation- related professional fees taxpayer represents that it has not deducted relocation expenses_incurred in year on its year federal_income_tax return taxpayer expects to incur the majority of its costs to relocate its business operations including the costs of substitute equipment during year taxpayer expected to receive the relocation payments and additional payments from state_agency during year and year law sec_61 provides generally that except as otherwise provided gross_income means all income from whatever source derived the supreme court has long recognized that the definition of gross_income sweeps broadly and reflects congress’ intent to bring within its purview all accessions to wealth unless excluded by another section of the code 348_us_426 515_us_323 sec_162 provides a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_1012 provides that the basis_of_property shall be the cost of such property except as otherwise provided in subchapters o c k and p title ii of the act was enacted to establish a uniform policy for the fair and equitable treatment of all affected persons displaced as a result of federal and federally-assisted programs and projects in order that such persons shall not suffer disproportionate injuries as a result of programs designed for the benefit of the public as a whole and to minimize the hardship of displacement of such persons u s c under u s c a whenever a program or project undertaken by a displacing agency will result in displacing any person the head of such agency shall provide for the payment to the displaced person of actual reasonable expenses in moving himself his business or other personal_property actual direct losses of tangible_personal_property as a result of moving or discontinuing a business but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property as determined by the head of the agency and actual reasonable expenses in searching for a replacement business under u s c sec_4601 a displaced person includes any person who moves from real_property or moves his personal_property from real_property as a direct result of a written notice of intent to acquire or the acquisition of such real_property in whole or in part for a federal and federally-assisted program or project plr-153481-12 under u s c sec_4601 the term displacing agency includes any state_agency carrying out a program or project with federal_financial_assistance which causes a person to be a displaced person under u s c no payment received under u s c shall be considered as income for purposes of title_26 analysis income under u s c a displaced person like taxpayer does not include in gross_income under the internal_revenue_code relocation assistance payments made pursuant to u s c in addition a taxpayer neither deducts under sec_162 moving_expenses incurred and paid from such relocation assistance payments nor assigns a basis under sec_1012 to any property acquired with such payments 69_tc_975 deduction generally a taxpayer may deduct moving_expenses incurred in relocating a trade_or_business under sec_162 to the extent that these expenses are ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business and are not subject_to capitalization under another section of the code revrul_78_388 1978_2_cb_110 fowler union horse nail co v commissioner 17_bta_1071 to claim a deduction however taxpayer must demonstrate that an expense has been incurred 503_us_79 thus a taxpayer may not claim a deduction for an expense for which there is a right or expectation of reimbursement see revrul_78_388 710_f2d_1400 9th cir aff’g on other grounds 78_tc_989 in manocchio the taxpayer took a flight-training course and claimed the expenses as a business deduction as a veteran the taxpayer was entitled to and did claim a reimbursement from the government for ninety per cent of the expense pursuant to u s c sec_3101 the taxpayer excluded the va payment from gross_income the ninth circuit reasoned that because the allowance he received was a direct reimbursement for the expenses the taxpayer did not incur an expense as required by sec_162 finding a direct connection between the expense and the reimbursement the appellate court concluded that taxpayer was not entitled to a deduction for the expenses paid likewise taxpayer may not deduct these payments the relocation payments and additional payments bear a direct connection to the expenses taxpayer has incurred and anticipates it will incur for moving its operations from the business_premises and its cost to purchase equipment that it cannot feasibly remove from the business_premises plr-153481-12 accordingly taxpayer is not entitled to a deduction under sec_162 for the portion of these expenses that might otherwise be deductible under sec_162 to the extent the relocation payments and the additional payments do not exceed taxpayer’s otherwise deductible expenses basis sec_1012 sets forth the foundational principle that the basis_of_property for tax purposes shall be the cost of such property cost in turn is defined by regulation as the amount_paid for the property in cash or other_property sec_1_1012-1 of the income_tax regulations taxpayer may not allocate any relocation payment or additional payment to the basis in property it purchases with such payments because these payments reimburse taxpayer for the cost of such property taxpayer did not incur a cost to acquire said property conclusions based solely on the facts as represented and the applicable law we conclude as follows pursuant to u s c taxpayer does not include in gross_income under sec_61 of the code the relocation payments and additional payments described in sec_42 u s c it receives from state_agency taxpayer may not deduct under sec_162 moving_expenses for existing equipment the installation of existing and substitute equipment relocation expenses_incurred at the new location and pre-existing locations and professional and service fees related to the relocation including negotiation of the moa with state_agency to the extent they were reimbursed with the relocation payments and the additional payments taxpayer may not assign any basis under sec_1012 to substitute equipment acquired to replace non-movable equipment and leasehold improvements at the new location to the extent such costs are reimbursed with the relocation payments and the additional payments except as expressly stated in conclusion sec_1 and in the preceding paragraph we do not express or imply an opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-153481-12 the taxpayer must attach a copy of this letter to any federal tax_return to which it is relevant if the taxpayer files its returns electronically the taxpayer must attach a statement that provides the date and control number of this letter_ruling the rulings contained in this letter are based upon information and representations that the taxpayer submitted under penalties of perjury while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer’s authorized representative sincerely income_tax accounting michael j montemurro chief branch office of associate chief_counsel enclosure copy for sec_6110 purposes
